Citation Nr: 0703953	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-17 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
injury.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to an evaluation is excess of 60 percent for 
service-connected perforating folliculitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision from the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has residuals of a right knee injury that are due to any 
incident or event in active military service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has residuals of a head injury that are due to any incident 
or event in active military service.

3.  The competent and probative medical evidence of record 
shows that the veteran's service-connected perforating 
folliculitis is characterized by itching, scaling plaques and 
scattered papules on the upper back, armpits, upper chest, 
and proximal legs, with areas of follicular-type cysts 
involving the bearded areas of the neck and face.  There is 
no evidence of scarring, disfigurement, tissue loss, or gross 
distortion or asymmetry of any of the features on the 
veteran's face.  


CONCLUSIONS OF LAW

1.  Residuals of a right knee injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303 (2006).  




2.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303 (2006).  

3.  The schedular criteria for an evaluation in excess of 60 
percent for service-connected perforating folliculitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7899-7806, (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 


In May and August 2004, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  The 2004 letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  Regarding his claims for service 
connection, the veteran was advised that it was his 
responsibility to send medical records showing he has a 
current disability, as well as records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.  Regarding his claim for an increased 
rating, the veteran was advised to send medical records 
showing his service-connected disability had increased in 
severity.  The veteran was specifically asked to provide to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the May and August 2004 
letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a May 2005 SOC provided the veteran with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  




Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the veteran's claims for service connection are being denied, 
such issues are moot.  With respect to his claim for an 
increased rating, the Board finds no prejudice to the veteran 
in proceeding with the present decision, given that the 
effective date of the veteran's claim has already been 
determined and he has not appealed the determination, and 
given the ample communications regarding the evidence 
necessary to substantiate his claim.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.




II.  Factual Background and Analysis

A.  Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that service connection is warranted 
because he incurred a right knee injury and a head injury in 
service.  Specifically, the veteran states that, during 
service, he fell off a tank head first and his right knee hit 
the tail gate while his head hit the concrete.  Due to the 
similar medical history and evidence related to these claims, 
as well as the similar disposition of the issues, the Board 
will address them in a common discussion.

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for residuals of a right knee and head 
injury.

The veteran's service medical records (SMRs), including the 
April 1977 separation examination report, contain no report 
of complaints, treatment, or findings related to a right knee 
or head injury.  With respect to the veteran's claim for 
service connection for residuals of a head injury, the Board 
notes the veteran has not alleged, nor does the evidence 
show, that he has complained of or received treatment for 
symptoms related to a head injury or related disability since 
being separated from service.  

With respect to his claim for service connection for a right 
knee injury, the Board notes the veteran has stated he 
occasionally has swelling of the right knee which causes 
difficulty walking; however, upon review of the record, the 
Board finds no medical evidence showing the veteran has been 
treated for a right knee injury or related disability since 
service.  In this context, the Board notes a September 2004 
private medical record reflecting that the veteran has a 
history of a right knee football injury; however, at that 
time, he complained of, and was being treated for, left knee 
pain.  The veteran was noted to have a painful and abnormal 
gait, but there were no objective findings as to his right 
knee at that time.  

In sum, review of the evidentiary record reveals there is no 
competent medical evidence showing the veteran currently has 
a right knee or head disability or residuals from a right 
knee or head injury.  We further note that VA outpatient 
treatment records, dated from May 2004 to June 2005, reveal 
no complaints, treatment, or diagnoses related to either of 
the claimed disabilities.  In addition, the veteran has not 
alleged treatment from private physicians regarding these 
disabilities.  The Board does not doubt that the veteran 
sincerely believes he currently has disabilities related to a 
right knee and head injury that occurred during service; 
however, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, supra.

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Therefore, the veteran's claims for service connection for 
residuals of a right knee and head injury must be denied, as 
the evidence fails to establish he has the claimed 
conditions.  There is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

B.  Increased rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for perforating folliculitis was 
established in September 1978, and the RO assigned a 10 
percent rating under 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7899-7806 (1978).  At that time, the RO considered SMRs which 
showed that, during service, the veteran was treated for a 
rash on his back, neck, and arms described as small bumps 
around the hair follicles.  Also considered were post-service 
private medical records and a June 1978 VA examination report 
which showed the veteran was diagnosed with perforating 
folliculitis.  

In December 2004, the RO increased the veteran's disability 
rating to 60 percent under DC 7899-7806 (2004).  In 
increasing the veteran's disability rating, the RO considered 
a June 2004 VA examination report which showed that 
approximately 90 percent of the veteran's body was covered 
with perforating folliculitis, and indicated that 95 percent 
of that area is usually covered by clothing.  

The veteran asserts that a rating higher than 60 percent is 
warranted for service-connected perforating folliculitis.  We 
note that his specific disability is not listed in the Rating 
Schedule, and the RO applied DC 7899-7806 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20.  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.118, DC 
7806, for dermatitis or eczema.  The Board notes that, in 
2002, amendments were made to the rating criteria evaluating 
disabilities of the skin.  See 67 Fed. Reg. 49,590 (July 31, 
2002).  However, because the veteran's claim for an increased 
rating was received in May 2004, after the amendments were 
made effective, the Board will only consider the veteran's 
service-connected disability under the new criteria.

Review of the record shows the veteran's service-connected 
skin disability is manifested by scattered papules and small 
scaling plaques on the upper back, axillary regions 
(armpits), upper chest, and proximal legs, with areas of 
follicular-type cysts involving the bearded areas of the neck 
and face.  See September 2005 VA examination report.  The 
veteran complains of itching on the upper body that increases 
with warm and humid weather and is treated with 
corticosteroids.  Id.; see also June 2004 VA examination 
report.  He also complains of hair loss, but the examiner who 
conducted the June 2004 VA examination determined his hair 
loss to be male pattern baldness, not likely secondary to his 
service-connected disability.  Although, as noted, the June 
2004 VA examiner determined the veteran's service-connected 
skin disability involved 90 percent of his entire body, the 
September 2005 VA examiner estimated that 20 percent of the 
veteran's entire body was affected by the service-connected 
skin disability, with about 5 percent involving exposed 
areas.  

As noted, the veteran is currently assigned a 60 percent 
evaluation under DC 7806 (2006), for dermatitis or eczema.  
Under DC 7806, a 60 percent rating is warranted where the 
disability covers more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required during the past 
12-month period.  The Board notes the veteran is currently 
receiving the highest disability rating under DC 7806.  
Therefore, the Board will consider the veteran's service-
connected disability under all other potentially applicable 
diagnostic codes.  The only applicable diagnostic codes which 
could assist the veteran in obtaining a higher disability 
evaluation are DC 7800, for disfigurement of the head, face, 
or neck, and DC 7817, for exfoliative dermatitis.  

DC 7800 provides that an 80 percent evaluation is warranted 
for disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks (lips), or with six or more characteristics of 
disfigurement.  In evaluating the veteran's claim under DC 
7800, the Board notes the June 2004 VA examination report 
reflects that there was no scarring or disfigurement seen.  
In addition, there is no medical evidence of record which 
shows that the veteran's service-connected disability has 
caused tissue loss or gross distortion or asymmetry of any of 
the features on the veteran's face.  In this regard, the 
Board notes the June 2004 VA examiner found little to no 
manifestations of the service-connected disability on the 
veteran's hands, face, neck, and ears.  Similarly, on VA 
examination in September 2005, there was no evidence of 
neoplasm, keloid, or other scar formation and, although there 
was follicular-type cysts on the bearded areas of the neck 
and face, there was no scaling at these locations.  
Therefore, based on the foregoing, the Board finds the 
veteran does not meet the criteria for an 80 percent 
evaluation under DC 7800.  

Under DC 7817, a 100 percent rating is warranted for 
exfoliative dermatitis where there is generalized involvement 
of the skin, plus systemic manifestations (such as fever, 
weight loss, and hypoproteinemia), and constant or near-
constant systemic therapy such as therapeutic doses of 
cortisteriods, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) or electron beam therapy required during the past 12-
month period.  In evaluating the veteran's claim under DC 
7817, the Board notes the evidence of record shows the 
veteran's service-connected skin disability involves the skin 
and requires constant use of cortisteriods; however, after 
careful review of the evidence, the Board finds no evidence 
that his service-connected disability has ever caused 
systemic manifestations such as fever, weight loss, or 
hypoproteinemia.  Therefore, DC 7817 is not for application 
in this case.  

In view of the foregoing, the Board finds that the evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran.  In fact, 
the Board notes that the veteran's current symptoms may not 
fully support the 60 percent evaluation currently assigned, 
as the September 2005 VA examination report reflects that the 
veteran's service-connected disability covers 20 percent of 
his entire body and approximately 5 percent of exposed areas.  
See DC 7806.  Therefore, the Board finds the preponderance of 
the evidence is against the claim for an increased rating for 
the veteran's service-connected perforating folliculitis, and 
the benefit-of-the-doubt doctrine is inapplicable.  See 
Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to service connection for residuals of a right 
knee injury is denied.

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to an evaluation in excess of 60 percent for 
service-connected perforating folliculitis is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


